                                                                         Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


MUJAAHIDA DUFFY,

       Plaintiff,

v.                                            CASE NO. 3:18cv1534-MCR-HTC

DEPARTMENT OF VETERANS
AFFAIRS; PETER O’ROURKE,
SECRETARY OF DEPARTMENT
OF VETERANS AFFAIRS; BRYAN
C. MATTHEWS, GULF COAST
VETERANS HEALTH CARE
SYSTEM DIRECTOR; DR. LINDA
COX; and ELLA CVIRKO,
OUTPATIENT CLINIC DENTIST;

      Defendants.
___________________________________/


                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 24, 2019. ECF Doc. 15. Plaintiff has been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.
                                                                          Page 2 of 2



        Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.   The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

        2.   Defendants’ Motion to Dismiss for Lack of Jurisdiction, ECF Doc.

10, is GRANTED and this matter is dismissed for lack of subject matter jurisdiction.

        3.   Defendant’s request to have the complaint and any evidence submitted

sealed is DENIED.

        4.   The clerk shall enter judgment in favor of the Defendants and close the

file.

        DONE AND ORDERED this 28th day of May 2019.




                                       s/  M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
